Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 4/23/2021 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicants argument that “Yerramalli, however, discloses only one aggregation level set. Yerramalli doesn’t disclose different aggregation level sets, or that different aggregation level sets correspond to different DCI formats. As such, Yerramalli doesn’t disclose the features of claim 19 of “different aggregation level sets correspond to different DCI formats.”” because Yerramalli et al. discloses different aggregation level sets correspond to different DCI formats (Yerramalli et al.; [0066]):
[0066] For example, in LTE LAA, an RRC signaling, pdcch-candidateAdjustment, 
transmitted by an access point, can be used to adjust a number of blind decodes for a UE-specific search space for each of the DCI formats for scheduling each carrier.  In this example, search space parameter component 462 can transmit the parameter to specify a reduction value (e.g., 0, 0.33, 0.66, 1) for DCI formats 0A and [4A or 0B] for each aggregation level.  In another example, in LTE LAA, search space parameter component 462 can transmit the parameter to specify a reduction value (e.g., 0, 0.33, 0.66, 1) for DCI formats [0B or 4A] and 4B for a first and second aggregation level, and another reduction value (e.g., 0, [0.5 or 0.66], 1.00, [1.50 or 2.00], etc.) for a third, fourth, and fifth aggregation level.  In an example, an RRC signaling, pdcch-candidateReductions, transmitted by the access point, can apply for other DCI formats, and if pdcch-candidateAdjustment is not configured, pdcch-candidateReductions can apply to all DCI formats.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 25, 26, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. US 2017/0373793.
Claim 19:
Yerramalli et al. discloses a method, comprising:
sending configuration information to a terminal device, wherein the configuration information comprises, for each aggregation level of n aggregation levels in a first aggregation level set, a respective first scale factor (reduction value such as candidateReductions) corresponding to the respective aggregation level in the first aggregation level set, wherein the first aggregation level set corresponds to a first downlink control information (DCI) format, different aggregation level sets correspond to different DCI formats, n is a positive integer greater than or equal to l, and each first scale factor comprised in the configuration information (transmit the parameter to specify a reduction value (e.g., 0, 0.33, 0.66, 1) for DCI formats [0B or 4A] 

Claim 25 and 31:
Yerramalli et al. discloses an apparatus, comprising: at least one processor; and a non-transitory storage medium (Yerramalli et al.; Fig. 4) and a method, comprising:
receiving configuration information sent by a network device, wherein the configuration information comprises, for each aggregation level of n aggregation levels in a first aggregation level set, a respective first scale factor (reduction value such as candidateReductions) corresponding to the respective aggregation level in the first aggregation level set, wherein the first aggregation level set corresponds to a first downlink control information (DCI) format, different aggregation level sets correspond to different DCI formats, n is a positive integer greater than or equal to 1 (transmit the 
determining, for each aggregation level in the first aggregation level set, the quantity of candidate PDCCHs corresponding to the respective aggregation level in the first aggregation level set, wherein for each aggregation level in the first aggregation level set the quantity of candidate PDCCHs corresponding to the respective aggregation level is determined based on the respective first scale factor corresponding to the respective aggregation level in the first aggregation level set (Yerramalli et al.; Fig. 6; [0064]-[0066]; [0074]; [0075]); and
receiving first DCI in the first DCI format based on the quantity of candidate PDCCHs corresponding to each aggregation level in the first aggregation level set (Yerramalli et al.; Fig. 6; [0074]; [0075]).
Claims 20, 26 and 32:
.
Allowable Subject Matter
Claims 21-24, 27-30 and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record previously and not relied upon is considered pertinent to applicant's disclosure. Reference to Yerramalli et al. US 2018/0132245 was cited to illustrate candidateReductions parameter configuration in the related system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416